Citation Nr: 1717462	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  16-48 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected bilateral hearing loss prior to November 1, 2016, and in excess of 20 percent thereafter, to include whether the reduction from 30 percent to 20 percent was proper.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that reduced the Veteran's disability rating for bilateral hearing loss from 30 percent to 20 percent, effective November 1, 2016.

In his October 2016 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  Subsequently, in November 2016, he withdrew his request.  38 C.F.R. § 20.704(e) (2016).

The Board notes that the issue certified to the Board was "entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss."  However, given that the August 2016 rating decision reduced the Veteran's disability rating from 30 percent to 20 percent, effective November 1, 2016, and his subsequent disagreement with that decision, the Board finds that the issue is more appropriately characterized as reflected on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2016 rating decision, the RO proposed to reduce the Veteran's disability rating for bilateral hearing loss from 30 percent to 20 percent.

2.  The Veteran received proper notice of the proposed reduction, and was provided detailed reasons.  He was given 60 days from the date of the notice for the presentation of additional to show that his compensation should be continued at its present level.  He was also offered the opportunity for a personal hearing prior to the implementation of the proposed action.

3.  In an August 2016 rating decision, the RO reduced the Veteran's disability rating for service-connected bilateral hearing loss from 30 percent to 20 percent, effective November 1, 2016.  His combined rating decreased from 40 percent to 30 percent.

4.  The 30 percent disability rating was in effect for less than five years.

5.  There is reasonable doubt as to whether there was an overall improvement in the Veteran's service-connected bilateral hearing loss.

6.  The Veteran's bilateral hearing loss was manifested, at its worst, by Level III hearing in the right ear and Level VII in the left ear.


CONCLUSIONS OF LAW

1.  The criteria to reduce the Veteran's disability rating for his service-connected bilateral hearing loss from 30 percent to 20 percent have not been met, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a rating in excess of 30 percent for service-connected bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim, and review of the record fails to reveal any deficiency with respect to either the duty.  Therefore, the Board finds that VA has met all pertinent statutory and regulatory VCAA duties.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

By way of background, a November 2012 rating decision increased the Veteran's disability for bilateral hearing loss to 30 percent, effective July 20, 2012, based upon a November 2012 VA examination.  In November 2015, he filed a claim for an increased rating, alleging that his bilateral hearing loss had worsened.  In May 2016, he underwent a VA examination and, that same month, the RO proposed to reduce his disability rating for bilateral hearing loss from 30 percent to 20 percent based on the audiometric results of the May 2016 examination.  In August 2016, the RO effectuated the proposed reduction; his combined disability rating decreased from 40 percent to 30 percent.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  Here, proper notice was furnished to the Veteran in May 2016, and the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question.

Thus, the remaining issue in this case is whether the reduction in the evaluation for service-connected bilateral hearing loss from 30 percent to 20 percent was justified by the evidence.  Specific legal standards govern this question.

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  If a doubt remains after according due consideration to all the evidence developed by the several items discussed in section 3.344(a), the rating agency will continue the rating in effect under specified procedures. 38 C.F.R. § 3.344(b). 

In this case, however, the 30 percent rating in question was not in effect for five years.  Thus, the preceding paragraphs (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brow, 5 Vet. App. 413, 420 (1993).

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992). 

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007),  the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, an examination report must fully describe the functional effects caused by a hearing disability.  Id.

In November 2012, the Veteran underwent a VA examination which revealed the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
50
55
80
80
LEFT
45
80
85
90

The puretone threshold average was 66 in the right ear and 75 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 74 percent in the right ear and 68 percent in the left ear.  The Veteran expressed frustration with his disability, stating that his friends ignored him because he repeatedly asked them to repeat themselves because he could not understand what was said.

These audiometry test results equate to Level VI in the right ear and Level VI in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing warranted a 30 percent disability rating.  38 C.F.R. § 4.85.

In May 2016, the Veteran underwent a VA examination which revealed the following puretone thresholds, in decibels:

HERTZ
1000
2000
3000
4000
RIGHT
50
60
85
85
LEFT
60
80
90
90

The puretone threshold average was 70 in the right ear and 80 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 84 percent in the right ear and 68 percent in the left ear.  The Veteran expressed frustration with his disability, stating that he had only one or two friends that still spoke with him because he was unable to understand what was said.

These audiometry test results equate to Level III in the right ear and Level VI in the left ear using Table VI.  38 C.F.R. § 4.85.  Because the audiometric results did show the Veteran's threshold to be 55 decibels or more at each of the four specific frequencies in the left ear, Table VIA is applicable, and the audiometry test results equate to Level VII in the left ear.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing warranted a 20 percent disability rating.  38 C.F.R. § 4.85.

In a May 2016 statement, his September 2016 notice of disagreement, and his October 2016 substantive appeal, the Veteran argued that his biggest problem was understanding others, and that, although he could hear, he had trouble making out words as they were often scrambled.

Comparing the results of two VA examinations, the Veteran's speech recognition score in the right ear increased from 74 percent to 84 percent.  It was this change that resulted in a lower rating when applying the May 2016 to Table VI and Table VII.  However, despite the improvement in the speech recognition score, his puretone thresholds actually decreased.  Specifically, in the right ear, his puretone thresholds decreased at 2000, 3000, and 4000 Hertz; in the left ear, his puretone thresholds decreased at 1000 and 3000 Hertz.  Given the decreases in puretone thresholds at the frequencies noted above, as well as the Veteran's consistent reports of difficulties due to problems understanding what others say, the Board finds that an improvement in the overall nature and severity of his bilateral hearing loss is not clearly shown by the findings of the May 2016 VA examination.

Considering the facts of this case, to include objective findings and the Veteran's lay statements concerning the functional effects of his disability, the evidence is at least in equipoise as to whether there was improvement in his service-connected bilateral hearing loss.  It cannot be said that the preponderance of the evidence supports the reduction.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the reduction of the rating for the service-connected bilateral hearing loss from 30 percent to 20 percent was not proper.  The 30 percent rating is restored and will be applied effective November 1, 2016.

However, based on the May 2016 VA examination, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.

To the extent that the Veteran contends that his hearing loss was more severe than evaluated, the Board observes that, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Therefore, based on the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss prior to March 5, 2012.  The audiometric testing highlighted above did not reveal audiological results that would warrant an initial compensable rating.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate; however, the Board finds that there is nothing the record to suggest that he warranted a rating in excess of 30 percent at any time during the appeal period.  Therefore, assigning any staged rating(s) is not warranted.

Additionally, the Veteran has raised the issue of whether the case should be referred for extraschedular consideration.  Specifically, in his September 2016 substantive appeal, the Veteran effective challenged whether the rating criteria for bilateral hearing loss adequately considered the problems associated with hearing clarity and understanding others.

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.

Specifically, the Veteran indicated he has problems understanding speech.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule, and the rating criteria reasonably his disability level and symptomatology.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, he has not contended that his bilateral hearing loss renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been raised need not be further addressed.

In summary, after resolving reasonable doubt in the Veteran's favor, the Board finds that the reduction of the rating for the service-connected bilateral hearing loss from 30 percent to 20 percent was not proper.  The 30 percent rating is restored and will be applied effective November 1, 2016.  However, the preponderance of the evidence is against his claim for a rating in excess of 30 percent for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not applicable in the instant appeal and this claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Restoration of the 30 percent rating for the Veteran's service-connected bilateral hearing loss, effective November 1, 2016, is granted.

A rating in excess of 30 percent for service-connected bilateral hearing loss is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


